DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 08 January 2021 containing remarks and amendments to the claims.
Claims 1-15 and 17-22 are pending.
The previous rejections have been maintained.  The rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, and 18- 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keckler (US 2006/0144761) in view of Srinivas (US 2004/0158113) and Yan (US 5,476,983).
Regarding claim 1, Keckler teaches introducing a catalytically cracked feedstock boiling in the range of 20-250°C to an alkylation unit [0030], [0031], [0033], [0045-0048], in the presence of catalysts having lewis acid and or Bronsted acid activity [0050-0052]; maintaining the olefins and aromatics in contact with the catalyst for a  period of time effective to result in the desired degree of conversion to a higher boiling material [0079], recovering alkylated product stream and fractionating to recover a middle distillate product stream [0080], [0001].  
Keckler does not explicitly disclose (1) contact time to convert substantially all of the aromatic compounds (2) addition of dissolved hydrogen.
Regarding (1), Keckler does teach selecting contact time in order to obtain the desired degree of conversion [0079]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriate contact time, for the benefit of obtaining the desired amount of conversion, such as 
Regarding (2), Srinivas teaches a similar process for alkylation of olefins to gasoline fuel range products [0016-0022].  Srinivas also teaches Bronsted acid catalysts [0042].  Srinivas teaches that hydrogen is added to the reactor in order to reduce fouling from strongly acidic catalysts [0021], [0016],[0060].  Additionally, Yan teaches adding hydrogen or isoparaffins in order to prevent coking of solid acid catalysts (column 5, lines 55-67).
Therefore, it would have been obvious to the person having ordinary skill in the art to incorporate the dissolved hydrogen feed of Srinivas and Yan into the process of Keckler, for the benefit of reducing fouling due to the acidic catalyst. 
Regarding claim 2, Keckler teaches heterogeneous lewis acid catalyst [0050-0053], [0057].
Regarding claim 3, Keckler teaches the catalyst is selected from the group consisting of resins, amorphous metal oxides, and structured metal oxides. metal fluorides, metal chlorides. SbF5, AlF3, AIFCI,, AIF Cl, AC13, TeOF4, mF3, Gal, AsF3, SnFs, SnF4, Cis-lO23', PFs, SeOF4, TeF4, BF3, GeF4, CIF, BrFV. SiF4, SeF4, SOF4, XeOF1, TeF6, POF3, XeF4, SF4, COF2, PF3, HF, NOF, NOF, and combinations thereof [0050-0053], [0057].
Regarding claim 4, Keckler teaches the catalyst comprises an amorphous silica alumina catalyst or a zeolite catalyst [0050-0052], [0057].
Regarding claim 5, Keckler teaches the metal oxide comprises a metal from groups 4-12 of the Periodic Table [0050-0052], [0057].
Regarding claim 6, Keckler teaches the catalyst is a homogeneous metal catalyst or a homogeneous organometal catalyst having Lewis acidity [0050-0052], [0057].
Regarding claim 7
Regarding claim 8, Keckler teaches the catalyst is heterogeneous and having Bronsted acidity [0050-0052], [0057].
Regarding claim 9, Keckler teaches the catalyst is a resin, amorphous metal oxide, or structured metal oxide [0050-0052], [0057].
Regarding claim 10, Keckler teaches the catalyst is an amorphous silica alumina catalyst, a titania catalyst, or a zeolite catalyst [0050-0052], [0057].
Regarding claim 11, Keckler teaches the metal oxide comprises a metal selected from groups 4-12 of the periodic table [0050-0052], [0057].
Regarding claim 12, Keckler teaches homogeneous metal catalyst or organometal catalyst having Bronsted acidity [0050-0052], [0057].
Regarding claim 13, Keckler teaches the metal oxide catalyst and organometal catalyst comprises a metal selected from groups 4-12 of the periodic table [0050-0052], [0057].
Regarding claim 14, Keckler teaches AlCl3 catalyst [0052], which would inherently have the claimed pF- value.  This is evidenced by Applicant’s instant specification which teaches AlCl3having the claimed pF- value (see [0053]).
Regarding claim 15, Keckler teaches fractionation in a distillation column [0080], [0001].
Regarding claims 18-19, Keckler teaches alkylation temperatures of 25-250°C or 25-90°C [0079].
Regarding claim 20, Keckler teaches pressures of 1-30 bar (see examples [0110], [0116]).
Regarding claim 21, Keckler teaches feedstock is derived from FCC unit, delayed coking unit, fluid coking [0045]. 
Regarding claim 22
Further, Yan teaches using a specific hydrogen addition rate, including excess hydrogen in order to obtain the reduced amount of fouling (column 5, lines 55-65).  Yan teaches that necessary hydrogen dosage to reduce fouling depends on the feedstock (column 5, lines 55-65).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately determined the amount of hydrogen, such as to saturation level, for the benefit of obtaining the desired reduction in fouling due to acidic catalyst.

Response to Arguments
Applicant’s arguments filed 08 January 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Keckler does not disclose dissolved hydrogen in the alkylation zone.  Srinivas is a different type of alkylation and does not dissolve the hydrogen.  Yan does not dissolve hydrogen or disclose saturation level.  
Regarding Applicant’s arguments, Examiner notes that as discussed in interview summary, it is expected that the mixing of the hydrogen of the prior art with the hydrocarbon feedstock would result in at least some dissolved hydrogen.  Examiner suggests amending the claims to indicate the gas separation step in instant specification [0039-0040] to distinguish from the teachings of Keckler/Srinivas/Yan.  Examiner notes that Srinivas is analogous in that it is also drawn to alkylation with solid acid catalysts [0016], just like the Keckler [0050] process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jan (US 2011/0240519) – teaches alkylation of light cycle oil from FCC process with hydrogen
Zhang (US 5,675,048) – teaches dissolved hydrogen in alkylation catalyst regeneration step
Nat (WO 03/078360) – teaches dissolved hydrogen at saturation level during hydrocarbon alkylation processes to regenerate catalyst (see pages 6-7)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELLE STEIN/Primary Examiner, Art Unit 1771